[DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                            ___________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              JUNE 18, 2008
                                    No. 07-12025           THOMAS K. KAHN
                            ___________________________         CLERK

                     D.C. Docket No. 05-01497-CV-ORL-22-JGG


DANITA DAVIS,
                                                               Plaintiff- Appellant,

                                            versus

SAILORMEN, INC.,

                                                    Defendant-Appellee.
                          _____________________________

                     Appeal from the United States District Court
                          for the Middle District of Florida
                        _____________________________

                                    (June 18, 2008)

Before EDMONDSON, Chief Judge, BLACK and FARRIS,* Circuit Judges.

PER CURIAM:


       *
       Honorable Jerome Farris, United States Circuit Judge for the Ninth Circuit Court of
Appeals, sitting by designation.
      Danita Davis appeals the district court’s order granting summary judgment

in favor of Sailormen, Inc., in her action alleging disability discrimination

pursuant to the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101, et.

seq. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.

                                I. BACKGROUND

      Davis was born with a right arm that is shorter and smaller than her left arm.

She also lacks a thumb on her right hand. Davis’s condition does not prevent her

from work that entails lifting and carrying objects. Sailormen, Inc., is a franchisee

of Popeyes restaurants and operates a Popeyes in Merritt Island, Florida.

      On June 21, 2005, Davis interviewed for a cook job at the Merritt Island

Popeyes with manager Terrance Lakeman. During the interview, Davis alleges

that Lakeman told her that “he didn’t know if he could hire [her] because of [her]

arm.” He explained that he “didn’t think that [she] could handle the lifting and

anything else that came along with it.” Davis did not receive the job.

                          II. STANDARD OF REVIEW

      “We review a grant of summary judgment de novo, viewing evidence in the

light most favorable to the nonmoving party.” Chambless v. Louisiana-Pacific

Corp., 481 F.3d 1345, 1349 (11th Cir. 2007). Summary judgment is appropriate

when “there is no genuine issue as to any material fact and . . . the movant is

                                          2
entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c).

                                 III. DISCUSSION

      Davis contends that Sailormen Inc., via Lakeman, regarded her as disabled.

42 U.S.C. § 12102(2)(C). An individual is “regarded as” disabled if she (1) has an

impairment that does not substantially limit a major life activity, but is treated by

an employer as though it does; (2) has an impairment that substantially limits a

major life activity only because of others’ attitudes towards the impairment; or (3)

has no impairment whatsoever, but is treated by an employer as having a disability

recognized by the ADA. 29 C.F.R. § 1630.2(l). To prevail on a perception theory

of disability discrimination, Davis must show: “(1) that the perceived disability

involves a major life activity; and (2) that the perceived disability is substantially

limiting and significant.” Rossbach v. City of Miami, 371 F.3d 1354, 1360 (11th

Cir. 2004) (internal quotations omitted). Major life activities are “functions such

as caring for oneself, performing manual tasks, walking, seeing, hearing, speaking,

breathing, learning, and working.” 29 C.F.R. § 1630.2(i).

      We understand but reject Davis’s argument that Sailormen regarded her as

substantially limited in the major life activities of maneuvering, scrubbing, heavy

lifting, grasping, manipulating items, and “other major life activities.” Assuming,




                                           3
arguendo, that the foregoing all constitute major life activities, the record

indicates that Lakeman was referring to tasks associated with the cook job, and not

commenting on Davis’s ability to perform these tasks in daily life. The Supreme

Court has cautioned against recasting “an inability to perform a specific job . . . as

an inability to perform a ‘class’ of tasks associated with that specific job.” Toyota

Motor Mfg., Kentucky, Inc. v. Williams, 534 U.S. 184, 201 (2002). We therefore

address whether Sailormen regarded Davis as substantially limited in the major

life activity of working.

      To meet her burden, Davis must show that Sailormen considered her

“significantly restricted in the ability to perform either a class of jobs or a broad

range of jobs in various classes.” 29 C.F.R. § 1630.2(j)(3)(i); see also Collado v.

United Parcel Serv., Co., 419 F.3d 1143, 1157 (11th Cir. 2005). Nothing in the

record suggests that Sailormen regarded Davis as unable to perform a broad range

of jobs. While Davis contends that Lakeman regarded her as incapable of holding

any job at Popeyes, it is undisputed that Lakeman was only hiring for the cook job

at the time of Davis’s interview. Davis did not testify that Lakeman discussed any

jobs besides the cook position with her.

      Lakeman’s comments do suggest that he perceived Davis as unable to work




                                           4
as a fast-food cook.1 However, “the inability to perform a single, particular job

does not constitute a substantial limitation in the major life activity of working.”

Rossbach, 371 F.3d at 1359. Davis failed to show that Sailormen regarded her

impairment as substantially limiting her ability to work.

       AFFIRMED.




       1
           Davis does not argue that a fast food cook is a ‘class of jobs’ within the meaning of the
ADA.


                                                   5